Exhibit 10.1

THIRD AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Third Amended and Restated Employment Agreement (this “Agreement”),
effective as of May 17, 2010 (the “Effective Date”), is by and between Nobel
Learning Communities, Inc., a Delaware corporation (“Nobel Learning”) and George
Bernstein, an individual (“Executive”), and amends and restates that certain
Second Amended and Restated Employment Agreement dated October 22, 2008.

BACKGROUND

Executive is currently employed as Chief Executive Officer of Nobel Learning,
and is responsible for the functions and duties assigned to this position, and
Nobel Learning wishes to assure itself of the continued services of Executive,
and, upon the conditions hereinafter provided, Executive and Nobel Learning are
prepared to enter into this Agreement.

TERMS

Now, therefore, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, intending to be legally bound hereby, the
parties hereto agree as follows:

1. Employment; Scope of Duties.

1.1 Subject to and upon the terms and conditions set forth herein, Nobel
Learning hereby continues the employment of Executive in the capacity of Chief
Executive Officer, and Executive hereby accepts such employment and agrees to
continue to render his services exclusively to Nobel Learning, its subsidiaries
and affiliates (collectively, the “Company”), in such capacity, and faithfully,
diligently and to the best of his ability. Executive will continue to perform
those duties and responsibilities which are not inconsistent with Executive’s
position or this Agreement, as may from time to time reasonably be specified by
Nobel Learning’s Board of Directors (the “Board”). Executive’s management
responsibilities shall include the general management of the affairs of Nobel
Learning, including hiring, firing, capital commitments, budgeting, leases,
major contracts, financings, borrowings and determinations of salaries and
bonuses of employees and officers, subject to approval of the Board where
required. Executive will continue to be responsible for the efficient
performance of such duties and responsibilities and will at all times operate
within the policies and procedures, and use Executive’s best efforts to carry
out the goals, guidelines and budgets, now or hereafter established by the
Board. Executive will report directly to the Board.

1.2 Subject to and upon the terms and conditions set forth herein, Executive
will continue to devote all of Executive’s full business and professional time,
energy and skill exclusively to the service of the Company and to the promotion
of its interests in accordance with the duties and responsibilities assigned to
him by the Board, and will not render services of a business, professional or
commercial nature to any other person or entity, whether for compensation or
otherwise; provided, however, that the foregoing shall not be construed as
preventing Executive from (a) making investments in other businesses or
enterprises which do not provide services in competition with those provided by
the Company; provided such investments do not require the provision of other
than incidental services by Executive to the operation or affairs of such
businesses or enterprises; or (b) serving (with the consent of the Board, such
consent not to be unreasonably withheld) on the board of for-profit, community
or nonprofit organizations which do not provide services in competition with
those provided by the Company; provided further that, in the case of both
clauses (a) and (b) of this Section 1.2, the provision thereof will not
interfere with the performance of Executive’s duties hereunder. Upon request of
Nobel Learning, if Executive is duly elected or appointed, Executive shall
serve, without additional compensation, as an officer or a director of



--------------------------------------------------------------------------------

Nobel Learning and/or such of Nobel Learning’s subsidiaries or affiliates as may
from time to time be requested by the Board; provided, however, that Executive
shall have no obligation to accept election or appointment as an officer or a
director prior to Nobel Learning providing “director and officer” insurance
coverage to Executive for each instance.

2. Term. The term of Executive’s employment commenced on July 28, 2003 and will
end on the first anniversary of the Effective Date, unless and until terminated
earlier pursuant to the provisions of Section 7.1 of this Agreement (said period
during which Executive is employed full time pursuant to this Agreement, the
“Current Employment Period”). At the end of the Current Employment Period, the
Agreement shall automatically renew for additional one-year periods unless Nobel
Learning provides written notice of its intent to terminate the Agreement not
later than sixty (60) days prior to the expiration of the then-current term
(each such period during which Executive is employed full time, the “Renewal
Employment Period,” and collectively with the Current Employment Period, the
“Employment Period”).

3. Compensation. As compensation and consideration for Executive’s services and
responsibilities under the Agreement, during the Employment Period, Nobel
Learning will pay Executive, and Executive will accept, the compensation and
benefits set forth in this Section 3. All amounts paid to Executive hereunder
shall be subject to all applicable federal, state and local wage withholding.

3.1 Base Salary. Nobel Learning shall pay to Executive a gross salary at the
annual rate of Three Hundred Seventy Three Thousand Dollars ($373,000) (“Base
Salary”) payable at such intervals as Nobel Learning pays the salaries of its
executives generally (currently every two weeks), but not less frequently than
monthly.

3.2 Annual Bonuses.

(a) Executive shall be eligible for an annual bonus, calculated on a fiscal year
basis, according to a bonus plan to be established annually by the Compensation
Committee of the Board, in its sole discretion, such plan to incorporate
projects and/or financial objectives determined by the Compensation Committee of
the Board in conjunction with Executive as part of Nobel Learning’s annual
business planning process; provided, that such bonus plan shall allow Executive
to earn a bonus based on achievement of established goals for Executive’s
performance set forth in the Company’s business plan; provided further that the
target for each such bonus shall be 100% of Executive’s Base Salary for the
year; provided further that notwithstanding the foregoing, there shall be no
limit on the potential bonus that Executive may receive.

(b) The bonus with respect to any fiscal year shall be payable within 30 days of
the date that Nobel Learning receives from its auditors such auditor’s report on
its financial statements for such fiscal year, and shall not be payable to
Executive, nor be deemed to have accrued, unless Executive is employed by Nobel
Learning on the date the bonus would otherwise be paid; provided, however, that
in the event that Executive is employed by Nobel Learning on the last day of
such fiscal year, and prior to the date the bonus would otherwise be paid, if
Nobel Learning terminates Executive’s employment pursuant to Section 7.1(d) not
in connection with a Change of Control, or Executive terminates Executive’s
employment for Good Reason pursuant to Section 7.1(e) not in connection with a
Change of Control, such bonus (if any) shall be deemed to be payable to
Executive, and to have accrued, on the last day of Executive’s employment with
Nobel Learning, and shall be payable in the calendar year following the
applicable fiscal year within 30 days of the date that Nobel Learning receives
from its auditors such auditor’s report on its financial statements for such
fiscal year.



--------------------------------------------------------------------------------

3.3 Retention Bonus. Executive shall be eligible to earn a retention bonus equal
to an aggregate amount of $750,000 (the “Retention Bonus”), subject to the terms
and conditions of this Agreement. Subject to the applicable provisions of
Section 7 of this Agreement, the Retention Bonus (or any portion thereof) shall
become vested and payable in installments as set forth in the following
schedule:

(a) 25% of the Retention Bonus shall become vested on May 12, 2011 if the
Executive remains continuously employed by the Company through such date;

(b) 35% of the Retention Bonus shall become vested on November 12, 2011 if the
Executive remains continuously employed by the Company through such date; and

(c) 40% of the Retention Bonus shall become vested on May 12, 2012 if the
Executive remains continuously employed by the Company through such date.

Any portion of the Retention Bonus that becomes vested and payable in accordance
with this Section 3.3 shall be paid to the Executive in a cash lump sum not
later than 30 days following the applicable vesting date. If Executive’s
employment terminates for any reason (other than as described in Section 7.4
below), any portion of the Retention Bonus which remains unvested as of the date
of such termination of employment shall not be paid and will be immediately and
automatically cancelled without any further action on the part of the Company.

3.4 Stock Options. Executive will be eligible for grants of additional stock
options based on performance at the sole discretion of the Compensation
Committee of the Board.

3.5 Car Allowance. Executive will be provided an $8,400 per year car allowance
to cover all car expenses, including gasoline; provided, that in the case of
trips to a destination which is 100 miles or more from Nobel Learning’s home
office, Executive will be reimbursed for the cost of gasoline relating to the
trip (subject to Section 4 and the restrictions described at Section 14.4). Such
car allowance shall be paid proportionately in each pay period.

3.6 Vacation. Executive will be entitled to four (4) weeks vacation for each
year of the Employment Period beginning on July 28 of each year and ending on
the anniversary date thereof. All vacation periods requested must be approved by
Nobel Learning’s Compensation Committee of the Board, such consent not to be
unreasonably withheld. Vacation is on a “use or lose” basis, which means that
carryover from year to year will not be permitted. Vacation balances will be
forfeited if not used by the applicable anniversary date of the first day of the
Employment Period.

3.7 Sick Leave. Executive will receive sick days in accordance with Nobel
Learning’s policies in effect, from time to time, for its senior executive
management personnel.

3.8 Other Benefits. Executive shall be entitled to participate in all group
health, group life insurance, short term disability, long term disability,
hospital, medical plans, retirement plans and director’s and officer’s liability
insurance, all according to Nobel Learning’s policies in existence from time to
time generally for executive management personnel (or as may be decided by the
Compensation Committee of the Board if said items are discretionary with Nobel
Learning). Such plans currently include:

(a) payment by Nobel Learning of 75% of the applicable premium for family
medical insurance (currently provided by United Healthcare (as the Executive
elects) (with dental coverage available for an extra premium payable by
Executive));



--------------------------------------------------------------------------------

(b) the Nobel Learning Communities 401(k) Savings Plan (in which Executive will
become eligible to participate upon the first open enrollment period occurring
after one year of service); provided, that participation may be limited by
Federal laws relating to the participation level of lower wage earners;

(c) tuition reimbursement (the current features of which include the requirement
that courses be job-related and pre-approved, that reimbursement is limited to a
specified maximum amount and that a minimum grade be achieved as a condition to
reimbursement);

(d) term life insurance equal to one (1) times Executive’s Base Salary, with the
opportunity to purchase additional coverage at Executive’s cost;

(e) short-term disability insurance that extends coverage for period of 26 weeks
at a rate of 65% of Executive’s Base Salary with a current maximum weekly
benefit of $1,150;

(f) long-term disability insurance, as provided generally to other senior
executives of Nobel Learning;

(g) 100% educational scholarship at any Company school for any of Executive’s
children;

(h) director’s and officer’s liability insurance with respect to claims made
against Executive arising from the performance of his duties as a director
and/or officer of the Company; and

(i) the Nobel Learning Communities, Inc. Executive Nonqualified Excess Plan.

3.9 Reserved.

3.10 Reserved.

3.11 Adjustments to Compensation. Executive’s compensation will be reviewed
annually each year on such date as is determined by the Compensation Committee
of the Board, such review to be conducted by the Compensation Committee of the
Board. However, any adjustment shall be in the sole discretion of the
Compensation Committee of the Board and nothing contained herein shall in any
manner obligate Nobel Learning to make any increase or provide any additional
compensation to Executive.

4. Reimbursement of Expenses. Subject to the restrictions described at
Section 14.4, Nobel Learning shall reimburse Executive for reasonable business
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder upon timely submission by Executive of appropriate vouchers or
itemized statements thereof prepared in compliance with such rules relating
thereto as Nobel Learning may from time to time adopt (which rules may include
the requirement that the Executive receive advance approval of such expenses)
and as may be required in order to permit such payments as proper deductions to
Nobel Learning under the Code.

5. Location and Facilities. Executive shall be entitled to an office appropriate
to his position and such secretarial services as are reasonably necessary to the
performance of his duties. Executive shall be based only at the home office of
Nobel Learning (currently located in West Chester, Pennsylvania), and
Executive’s services shall be rendered there except insofar as travel may be
involved in connection with Executive’s regular duties.



--------------------------------------------------------------------------------

6. Photographs. In the event that Executive is photographed by Nobel Learning
during the Employment Period, for the Company’s commercial purposes, Executive
agrees that Executive’s image may thereafter be used for the Company’s
commercial purposes, and executive’s name may be attributed thereto. Executive’s
compensation fully stated herein, includes full and complete payment for all of
the above and Executive hereby waives any further compensation or royalties.

7. Termination.

7.1 Early Termination of Employment Period. Notwithstanding Section 2, the
Employment Period shall sooner terminate upon the close of business on the
earliest to occur of the dates specified below (the “Termination Date”):

(a) the date of Executive’s death;

(b) the date upon which Nobel Learning shall have given Executive written notice
of the termination of his employment hereunder for “Disability” (as defined in
Section 7.2);

(c) the date upon which Nobel Learning shall have given Executive written notice
of the termination of his employment for Cause (as defined in Section 7.3);

(d) the date upon which Nobel Learning shall have given Executive written notice
of the termination of his employment without Cause;

(e) the date upon which Executive shall have given Nobel Learning written notice
of the termination of Executive’s employment for “Good Reason” (as defined in
Section 9); or

(f) the date upon which Executive resigns his employment without Good Reason.

In the event of termination of Executive’s employment with Nobel Learning for
any reason, Executive agrees to resign, and shall automatically be deemed to
have resigned, with no further action required, from his membership on the Board
and any committees thereof, effective as of the date of such termination of
employment or effective at such later date selected by the Board.

7.2 Definition of Disability. For purposes of this Agreement, the term
“Disability” means (a) a condition that entitles Executive to long term
disability benefit under the Company’s long term disability plan, if any, or, if
there is no such plan, (b) Executive’s being unable substantially to perform his
“essential duties” (which shall include any travel requirements) with or without
reasonable accommodation and either (i) such situation persists for a period of
180 days in any 365 day period, or (ii) in the opinion of a Pennsylvania
licensed physician, Executive is so disabled or incapacitated and he is unlikely
to be able substantially to perform his “essential duties” with or without
reasonable accommodation within 180 days. Determination of Disability under
(b) and the date thereof shall be reasonably made by Nobel Learning, relying on
certificates of physicians, and Nobel Learning’s decision shall be conclusive
and binding, in the absence of fraud. If Nobel Learning so requests, Executive
will submit to an examination by a Pennsylvania licensed physician with
expertise or knowledge of the type of disabling condition from which Executive
allegedly suffers for the purpose of verifying whether the provisions of this
Section 7.2 are applicable. If Executive refuses to cooperate in submitting to
an examination as requested by Nobel Learning, Executive shall immediately be
deemed Disabled. Executive acknowledges that this Section 7.2 sets forth only
the condition for which Executive may be terminated by Nobel Learning for
Disability, and that Nobel Learning is not required to pay (although it may pay)
Executive for periods not worked in excess of vacation and sick days utilized,
except as may be required by applicable law or to the extent that Executive
receives benefits under Nobel Learning’s short-term disability or long-term
disability policies.



--------------------------------------------------------------------------------

7.3 Definition of Cause. For purposes of this Agreement, the term “Cause”
includes, but is not limited to, any one of the following conditions or events:

(a) Executive’s habitual intoxication or drug addiction;

(b) violation of Nobel Learning’s written policies, procedures or codes
including, without limitation, those with respect to harassment (sexual or
otherwise) and ethics;

(c) refusal or failure by Executive to perform such duties as may reasonably be
delegated or assigned to him, consistent with his position, by the Board;

(d) willful refusal or willful failure by Executive to comply with any
requirement of the Securities and Exchange Commission or any securities exchange
or self-regulatory organization then applicable to Nobel Learning;

(e) willful or wanton misconduct by Executive in connection with the performance
of his duties including, without limitation, breach of fiduciary duties;

(f) the breach by Executive (whether due to inattention, neglect, or knowing
conduct) of any of the material provisions of this Agreement (including, without
limitation, Sections 1.2, 11 and 12);

(g) Executive is convicted of, pleads guilty, no contest or nolo contendere to,
or admits or confesses to any felony, or any act of fraud, misappropriation,
embezzlement or any misdemeanor involving moral turpitude;

(h) Executive’s dishonesty detrimental to the best interest of the Company; or

(i) involvement in any matter which, in the opinion of the Board, is reasonably
likely to cause material prejudice or embarrassment to the Company’s business;

provided, that, in the case of clauses ©, (e) or (f) of this Section 7.3, there
shall not be Cause unless Nobel Learning has first given Executive written
notice specifying in reasonable detail the circumstances which Nobel Learning
believes gives rise to Cause for termination and Executive has failed to remedy
the same to the reasonable satisfaction of the Board within fifteen (15) days
after the date of such notice, or unless the condition or event is not subject
to cure, or a substantially similar condition or event has been the subject of a
prior notice by Nobel Learning within the twelve (12) months preceding such
notice.

7.4 Effect of Early Termination on Compensation.

(a) Except as expressly provided in Section 7.4(b), if the Employment Period is
terminated for any reason (including by reason of Executive’s death or
Disability), Executive shall be entitled to receive only the compensation
provided for under Section 3.1 that has been earned but remains unpaid as of the
effective date of termination (the “Termination Date”), and all benefits shall
terminate as of the Termination Date (except to the extent otherwise provided by
law or under the terms of Nobel Learning’s benefit plans and policies then in
effect and applicable to Executive).



--------------------------------------------------------------------------------

(b) If, during the Employment Period, Nobel Learning terminates Executive’s
employment pursuant to Section 7.1(d), which shall include a termination as a
result of non-renewal by Nobel Learning pursuant to Section 2, or Executive
terminates Executive’s employment for Good Reason pursuant to Section 7.1(e),
Nobel Learning shall (subject to the limitations set forth in this
Section 7.4(b) and in Section 7.5) provide benefits pursuant to one (and only
one) of Section 7.4(b)(i) or Section 7.4(b)(ii), as follows:

(i) If such termination by Nobel Learning without Cause, or such termination for
Good Reason by Executive, occurs within one year following any “Change of
Control” (as defined in Section 8), Nobel Learning shall provide the following
benefits to Executive:

 

  (1) Salary. Nobel Learning shall pay Executive a single lump-sum cash payment
equal to 299% of Executive’s “base amount” within the meaning of Code
Section 280G. Such lump sum payment shall be paid to Executive within thirty
(30) days following the date Executive delivers an executed Waiver and Release
to Nobel Learning (as described in Section 7.4(d)), but no later than March 15
following the calendar year in which the Termination Date occurs.

 

  (2) Annual Bonus. Executive shall be entitled to a pro rata portion of a bonus
award under any annual bonus program of Nobel Learning in which Executive
participates. The pro rata portion of the bonus award will be determined based
on the annual bonus paid or payable to Executive for the most recently completed
“performance period” multiplied by a fraction. The numerator of the fraction is
the number of months from the start of the current performance period through
the end of the month in which Executive’s Termination Date occurs. The
denominator of the fraction is the total number of months in the current
performance period. Nobel Learning shall pay the pro rata portion of the bonus
award in a single lump sum payment at the same time as the payment described in
Section 7.4(b)(i)(1).

 

  (3) Retention Bonus. Nobel Learning shall pay Executive any unvested and
unpaid portion of the Retention Bonus in a lump sum at the same time as payment
described in Section 7.4(b)(i)(1).

 

  (4)

Group Health Benefits. Executive shall be entitled to participate in Nobel
Learning’s medical, dental, vision, and any other group health benefit programs
for a period of 36 months on the same terms as he participated immediately prior
to the Termination Date. The last day of such 36-month period will constitute
the date of Executive’s “termination of employment” (solely for purposes of the
health benefit programs) and his participation in those programs will terminate
in



--------------------------------------------------------------------------------

  accordance with their respective terms. If during the 36-month period,
Executive becomes re-employed with another employer and he and his dependents
are eligible to receive any of the benefits referenced in this
Section 7.4(b)(i)(4) under another employer’s plans, Nobel Learning’s
obligations under this section shall be reduced to the extent comparable
coverage or benefits are actually received by Executive following Executive’s
termination by Nobel Learning, and Executive shall promptly report to Nobel
Learning any such coverage or benefits actually received by Executive.
Notwithstanding the foregoing, Nobel Learning, in its sole discretion, may
discontinue any coverage contemplated hereunder in the event that such
continuation is not permitted under or would adversely affect the tax status of
the plan or plans pursuant to which the coverage is provided, in which case
Nobel Learning shall make supplemental severance payments to Executive in
monthly amounts equal to the applicable premium otherwise payable by Nobel
Learning for such coverage hereunder for the period (or remainder thereof) that
Nobel Learning otherwise would have been obligated to provide coverage to the
Executive.

 

  (5) Other Benefit Plans. Executive may continue to participate in the other
benefit plans listed in Section 3.8 for a period of 36 months to the extent that
such plans permit participation following termination of employment. Executive
shall vest in any defined contribution and deferred compensation plans in
accordance with the terms set forth in such plans.

To the extent that continued coverage following Executive’s Termination Date
under a benefit plan described in Section 7.4(b)(i)(4) or (5) which is not a
bona fide disability pay plan or death benefit plan (within the meaning of
Section 409A of the Code and the regulations thereunder) (“Section 409A”) is
taxable to the Executive, the following rules shall apply to the provision of
such benefits pursuant to this paragraph: (A) if Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, Executive
shall pay the full cost of such benefit for the first six months following the
Termination Date and shall be reimbursed by the Employer for such costs (net of
any applicable cost-share for coverage the Executive would otherwise be obliged
to pay), with interest at the short-term applicable federal rate, within thirty
(30) days of the end of such six-month period; and (B) if any such benefit plan
consists of the reimbursement of expenses, the making of such reimbursements
shall conform to the restrictions described at Section 14.4.

(ii) If such termination occurs (A) prior to a Change of Control, Nobel Learning
shall continue to pay Executive the compensation provided for pursuant to
Section 3.1 and to provide the benefits referenced in Section 3.8 other than
Sections 3.8(b) and (i), until the date which is 12 months from the date of
termination, or (B) after the one-year period immediately following a Change of
Control, Nobel Learning shall continue to pay Executive the compensation
provided for pursuant to Section 3.1 and to provide the benefits referenced in
Section 3.8 other than Sections 3.8(b) and (i), until the date which is 12
months from the date of termination and shall pay Executive any unvested and
unpaid portion of the Retention Bonus in a lump sum.



--------------------------------------------------------------------------------

Payment of salary continuation and Retention Bonus (if applicable) as described
above shall commence as of the pay date for the first payroll period that begins
following the Termination Date (provided the Executive has executed and
delivered the Waiver and Release (see Section 7.4(d))) or, if later, the date of
the Executive’s execution and delivery of the Waiver and Release; provided,
however, that if severance benefits payable under this Agreement constitute a
“deferral of compensation” within the meaning of Section 409A, payments shall
commence on the 60th day following his separation from service, provided that
the Waiver and Release is then irrevocable. Executive shall also be entitled to
a pro rata portion of a bonus award under any annual bonus program of Nobel
Learning in which Executive participates. The pro rata portion of the bonus
award will be determined based on the annual bonus paid or payable to Executive
for the most recently completed “performance period” multiplied by a fraction.
The numerator of the fraction is the number of months from the start of the
current performance period through the end of the month in which Executive’s
Termination Date occurs. The denominator of the fraction is the total number of
months in the current performance period. Nobel Learning shall pay the pro rata
portion of the bonus award in a single lump sum payment. Such lump sum payment
shall be paid to Executive within thirty (30) days following the date Executive
delivers an executed Waiver and Release to Nobel Learning (as described in
Section 7.4(d)), but no later than March 15 following the calendar year in which
the Termination Date occurs. To the maximum extent permitted under Section 409A,
the cash severance benefits payable under this Agreement are intended to meet
the requirements of the short-term deferral exemption under Section 409A of the
Code and the “separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii).
For purposes of the application of Treas. Reg. § 1.409A-1(b)(4) (or any
successor provision), each payment in a series of payments to the Executive will
be deemed a separate payment. If severance benefits payable under this Agreement
constitute a “deferral of compensation” within the meaning of Section 409A at
the time of the Executive’s separation from service, then if the Executive is a
“specified employee” within the meaning of Section 409A, notwithstanding any
other provision of this Agreement, payment of severance under this Agreement
shall be delayed for a period of 6 months from the date of the Executive’s
separation from service. The accumulated postponed amount shall be paid in a
lump sum within business 10 days after the end of the six month period.

(c) If, following termination of Executive’s employment pursuant to Sections
7.1(d) or 7.1(e), Executive becomes re-employed with another company and he and
his dependents are eligible to receive any of the benefits referenced in
Sections 3.8 under another employer’s plans, Nobel Learning’s obligations under
Section 7.4(b) shall be reduced to the extent comparable coverage or benefits
are actually received by Executive following Executive’s termination by Nobel
Learning, and Executive shall promptly report to Nobel Learning any such
coverage or benefits actually received by Executive.

(d) As a condition to the receipt of any compensation or benefits set forth in
Section 7.4(b), Executive and Nobel Learning shall execute the Waiver and
Release in the form substantially similar to that attached hereto as Exhibit A.
Executive shall deliver the Waiver and Release to Nobel Learning as described
therein. No compensation or benefits under this Agreement will be paid to
Executive before Nobel Learning receives the fully executed Waiver and Release
and the expiration of any revocation period described in the Waiver and Release.

(e) Following termination of Executive’s employment pursuant to Sections 7.1(d)
or 7.1(e), Executive shall be entitled to senior executive outplacement services
at Nobel Learning’s expense until the date which is twelve months from
Termination Date. Such outplacement services shall be reasonable in amount, and
reimbursement of expenses for such services shall conform to the restrictions
described at Section 14.4.



--------------------------------------------------------------------------------

(f) If the value of any compensation (in whatever form) provided pursuant to
this Agreement or otherwise is counted as a “parachute payment” within the
meaning of Code Section 280G(b)(2), and the value of all such parachute payments
and benefits would exceed 299% of the “base amount” applicable to the Executive
under Code Section 280G, then the aggregate amount of all payments and benefits
to which Executive is entitled under this Agreement and all other agreements,
plans and arrangements shall be reduced to the minimum extent necessary so that
the aggregate present value of such payments equals no more than 299% of
Executive’s “base amount.” If a reduction to the payments and benefits to which
Executive is entitled under this Agreement and all other agreements, plans and
arrangements is required pursuant to this Section 7.4(f), such reduction shall
occur to the payments, vesting or other benefits in the order that results in
the greatest economic present value of all payments and benefits actually made
to Executive. The determination of the amount of the payments and benefits paid
and payable to the Executive and whether and to what extent reduction or the
elimination of any amounts payable are required to be made will be made at Nobel
Learning’s expense by a qualified independent professional selected by the
Company. For purposes of performing the Section 280G calculations required under
this Section 7.4(f), to the extent applicable and permissible, amounts will be
discounted as attributable to reasonable compensation and value will be
attributed to the Executive’s restrictive covenants under Section 12.3 and
Section 12.4 of this Agreement, with such value reasonably determined by the
Board. In the event of any underpayment or overpayment to the Executive, the
amount of such underpayment or overpayment will be, as promptly as practicable,
paid by the Company to the Executive or refunded by the Executive to the
Company, as the case may be.

7.5 Limitations on Compensation Upon Early Termination.

(a) Executive is not required to mitigate the amount of any payments to be made
by Nobel Learning pursuant to this Agreement by seeking other employment or
otherwise.

(b) Any compensation that Executive is entitled to receive pursuant to
Section 7.4(b) shall supersede and replace Nobel Learning’s obligations to
Executive under any other severance plan of Nobel Learning.

(c) If Executive violates any of the provisions of Section 12, Executive shall
repay the payment made pursuant to Section 7.4(b) and forfeit any future
benefits provided under this Agreement, excluding the lesser of (i) twenty
percent of his total payment under Section 7.4(b) or (ii) $5,000. The retained
amount shall be deemed to be continuing consideration for signing and not
revoking the release.

8. Change of Control.

8.1 Definition. As used in this Agreement, a “Change of Control” shall be deemed
to have taken place if (a) any “person” becomes the “beneficial owner” (as such
terms are defined in the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder) of shares of
Nobel Learning having 50% or more of the total number of votes that may be cast
for the election of directors of Nobel Learning; or (b) there occurs any cash
tender or exchange offer for shares of Nobel Learning, merger or other business
combination, or sale of assets, or any combination of the foregoing
transactions, and as a result of or in connection with any such event persons
who were directors of Nobel Learning before the event shall cease to constitute
a majority of the Board or of the board of directors of any successor to Nobel
Learning.

8.2 Treatment of Equity Awards Upon a Change of Control. Any stock options,
restricted stock or similar equity interests awarded to the Executive
(including, without limitation, under Nobel Learning’s 1995 Stock Plan and 2004
Omnibus Incentive Equity Compensation Plan) will become fully vested as of the
day immediately prior to but contingent upon the consummation of a Change of
Control.



--------------------------------------------------------------------------------

9. Good Reason. As used in this Agreement, “Good Reason” shall mean the
occurrence of any of the following events, without Executive’s consent: (a) a
material reduction in the gross amount of Executive’s Base Salary as adjusted;
(b) the breach by Nobel Learning of any of the material provisions of this
Agreement; (c) a material diminution in Executive’s position, duties or
responsibilities under this Agreement which would include, but would not be
limited to, being the CEO of a division of a public or non-public company or
reporting to a person other than the Board of Directors; (d) an actual
reassignment of Executive’s principal place of business to other than Nobel
Learning’s corporate headquarters (wherever such corporate headquarters may then
be located) by more than 50 miles; (e) an actual change in the location of Nobel
Learning’s corporate headquarters by more than 50 miles following a Change of
Control; or (f) the failure of Nobel Learning to obtain the assumption in
writing of its obligations to perform this Agreement by any successor within
thirty (30) days following any sale of all or substantially all of its assets.
Notwithstanding anything to the contrary set forth above, in the cases of the
foregoing clauses (b) through (f) of this Section 9, there shall not be Good
Reason unless Executive has first given Nobel Learning written notice specifying
in reasonable detail the circumstances which Executive believes give rise to
Good Reason, and Nobel Learning has failed to remedy the same within thirty
(30) days after the date of such notice. Executive’s notice as aforesaid must be
given no later than forty-five (45) days after following the initial existence
of the circumstances which Executive believes give rise to Good Reason. Nobel
Learning shall have a period of thirty (30) days from the date of its receipt of
the notice to remedy the circumstances that Executive has determined causes Good
Reason to exist, to the reasonable satisfaction of Executive (the “remediation
period”). Nobel Learning shall notify Executive within ten (10) days whether it
agrees or disagrees with Executive’s determination that the event specified in
the notice constitutes Good Reason and whether it will exercise, or waive, its
right to remedy the condition within the aforesaid remediation period. If Nobel
Learning waives its right to remedy the condition, or if Nobel Learning attempts
to remedy the condition but Executive notifies Nobel Learning in writing within
seven (7) days of the close of the remediation period (including any extension
of the remediation period that the parties may agree to in writing) that the
remediation is not satisfactory, Executive may terminate his employment for Good
Reason on the date specified in the notice (or such later date as the Executive
and Nobel Learning may mutually agree in writing) provided that Good Reason, as
defined herein, continues to exist, and further provided that Executive’s
termination of employment shall in no event take place later than two years
following the initial existence of the circumstances giving rise to Good Reason.
Notwithstanding anything to the contrary set forth above, in the case of the
foregoing clause (c) of this Section 9, solely for purposes of payment of the
Retention Bonus pursuant to Section 7.4(b), there shall not be Good Reason if,
following a Change of Control, Executive has substantially the same duties and
responsibilities as he had immediately prior to such Change of Control, whether
or not as a CEO or in any other officer position, with respect to the business
of (i) Nobel Learning or (ii) any of its divisions or lines of business as they
generally exist prior to consummation of a Change of Control, and whether or not
Executive reports to the Board of Directors or other governing body.

10. Expiration of Employment Period. Neither party shall be under any obligation
to renew Executive’s employment with Nobel Learning. Notwithstanding any of the
foregoing to the contrary, Executive’s covenants under Section 12 shall continue
so long as he is employed by, or provides consulting services to, the Company
and for any additional periods specified therein.

11. Executive Representations. Executive represents and warrants to the Company
that he is not a party to or bound by any agreement, arrangement or
understanding, written or otherwise, which prohibits or in any manner restricts
his ability to enter into and fulfill his obligations under this Agreement
and/or to be employed by and serve Nobel Learning in an executive capacity.
Executive will indemnify and hold harmless the Company from any claims,
liabilities, damages, costs or expenses (including legal fees and costs,
regardless of whether suit be brought) resulting from third-party claims of any
such conflict or breach.



--------------------------------------------------------------------------------

12. Certain Covenants of Executive.

12.1 Intellectual Property. All rights in and to any and all inventions, ideas,
techniques, methods, developments, works, improvements and other forms of
intellectual property (“Intellectual Property”), whether or not patentable,
which Executive (either alone or in conjunction with others) conceives, makes,
obtains or reduces to product or practice or commences so to do during his
employment with Nobel Learning are and shall be the sole and absolute property
of Nobel Learning, as “work made for hire”. The foregoing shall not apply to
Intellectual Property unrelated to any subject matter of actual or potential
concern or interest to the Company which is not conceived, made, obtained or
reduced to product or practice in the course of Executive’s employment or with
the use of the time, material or facilities of the Company. Executive will make
full and prompt disclosure to Nobel Learning of all Intellectual Property and,
at Nobel Learning’s request and expense but without additional compensation to
Executive, will at any time or times execute and deliver such foreign and
domestic patent, trademark or copyright applications, assignments and other
papers and take such other action (including, without limitation, testifying in
any legal proceedings) as Nobel Learning considers necessary to vest, perfect,
defend or maintain Nobel Learning’s rights in and to such Intellectual Property.

12.2 Nondisclosure of Confidential Information.

(a) Executive shall not, during the period that Executive is employed by, or
provides consulting services to, the Company, or at any time thereafter, unless
authorized to do so in writing by Nobel Learning, directly or indirectly
disclose or permit to be known to, or used for the benefit of, any person or
entity (outside of the employ of the Company), or himself, any “Confidential
Information” acquired by him during the course of or as an incident to his
employment or association with the Company, regardless of whether pursuant to
this Agreement. As used in this Agreement, the term “Confidential Information”
shall include, but not be limited to, all trade secrets, confidential or
proprietary knowledge or information with respect to the conduct or details of
the Company’s businesses including, but not limited to, lists of customers or
suppliers of the Company’s businesses, business strategies, operating plans,
acquisition strategies (including the identities of (and any other information
concerning) possible acquisition candidates), pro forma financial information,
market analyses, acquisition terms and conditions, personnel information,
pricing strategies, budgets, business files and records, trade secrets,
curricula, processes, costs, designs, marketing methods, protected health
information, strategies or any other financial, educational, curricular or other
information about the Company’s businesses or curricula not in the public
domain. Confidential Information shall not include any information which (i) is
generally available to the public as of the Effective Date, becomes generally
available to the public after the Effective Date, provided that such public
disclosure did not result, directly or indirectly, from any act, omission or
fault of Executive, or (iii) becomes available to Executive, after the date of
expiration or termination of his employment or any consultancy with the Company,
on a non-confidential basis from a source other than the Company, or any of its
agents, provided that such source is not bound to the Company or its
representatives by agreement, fiduciary duty or otherwise not to disclose such
information.

(b) All Confidential Information shall be the exclusive property of Nobel
Learning, and Executive shall use his best efforts to prevent any publication or
disclosure thereof. All correspondence, memoranda, notes, records, reports,
plans and other papers and items delivered to Executive by Nobel Learning shall
also be the exclusive property of Nobel Learning. Upon termination of
Executive’s employment with Nobel Learning, Executive shall immediately return
to Nobel Learning all of Nobel Learning’s property (whether in written,
electronic or other form) then in Executive’s possession or control, and will
not retain any copies, extracts or notations of the same.



--------------------------------------------------------------------------------

12.3 Nonsolicitation and Nondisparagement. During the period that Executive is
employed by Nobel Learning or provides consulting services to the Company and
for an additional period of two (2) years thereafter, Executive shall not,
directly or indirectly, either for Executive or for any other person or business
entity, (a) employ, or enter into any consultancy arrangement with, any person
who was on the Company’s payroll on the date of Executive’s termination of
employment or consultancy or one (1) year prior to that date, take any action to
solicit the employment or engagement of any such person, or direct or encourage
any person to take any such action; (b) contact any supplier, customer, or
employee of Nobel Learning for the purpose of soliciting or diverting any such
supplier, customer, or employee from Nobel Learning, or otherwise interfering
with the business relationship of Nobel Learning with any of the foregoing
individuals or organizations; or (c) make any disparaging statements concerning
the Company, the Company’s businesses, or its officers, directors or employees,
that could injure, impair or damage the Company’s relationships.

12.4 Restrictive Covenant. During the period that Executive is employed by Nobel
Learning or provides consulting services to the Company and for an additional
period of two (2) years thereafter, Executive shall not, directly or indirectly,
operate, manage, own, control, be employed by, provide consulting services to,
or in any way be connected with or be concerned with (i) any pre-school, private
school, child care center or program or day camp of any type, (ii) any
for-profit or nonprofit business which provides educational services of the
nature provided by the Company, in each case, where services are provided within
50 miles of any place where the Company now or hereafter offers or plans to
offer services; provided however, that nothing contained in this Section 12.4
shall prohibit Executive from (A) classroom teaching at any level (provided,
that such activities do not violate the provisions of Section 1.2 during the
Employment Period), or (B) owning in the aggregate less than 2% of the publicly
traded stock of any company. If Executive is terminated for Cause, the
geographic radius of this Section 12.4 shall be increased to 200 miles.

12.5 Return of Nobel Learning Property. Executive shall return to Nobel
Learning, on or before his Termination Date, all property of Nobel Learning
including, but not limited to, home office equipment, cell phones, credit cards,
computers, computer disks, computer access codes, computer programs, keys, card
key passes, instruction manuals, documents, business plans, files, records, and
any copies thereof and other property or materials which he received or prepared
or helped to prepare in connection with his employment with Nobel Learning, and
he hereby assigns to Nobel Learning all right, title, and interest in such
property, and any other inventions, discoveries, or works of authorship created
by Executive during the course of his employment.

12.6 Survival. The provisions of this Section 12 shall survive the expiration or
termination, for any reason, of the Employment Period and of this Agreement, and
shall continue, in the case of Sections 12.1 and 12.2, without limitation, and,
in the case of Sections 12.3 and 12.4, for the period contemplated therein
(including any extended period as provided in Section 12.7).

12.7 Remedies. Executive acknowledges that if he breaches his promises set forth
in this Section 12, the Company will suffer irreparable damages, the amount of
which will be impossible to ascertain and which cannot be reasonably or
adequately compensated in an action of law. Accordingly, notwithstanding
Section 13, in addition to all other remedies under this Agreement, the Company
shall be entitled as a matter of right to injunctive relief, including specific
performance, with respect to any such breach or violation, in any court of
competent jurisdiction; provided, however, that nothing herein shall be deemed
to constitute consent by Executive to an ex parte proceeding. The remedies
granted to the Company in this Agreement are cumulative and are in addition to
remedies otherwise available to the



--------------------------------------------------------------------------------

Company at law or in equity. If the Company is obliged to resort to the courts
for the enforcement of a covenant of Executive contained in Sections 12.3 or
12.4, such covenant shall be extended for a period of time equal to the period
of such breach, which extended period will commence on the later to occur of
(i) the date on which the original (unextended) term of such covenant is
scheduled to terminate, or (ii) the date of the final court order (without
further right of appeal) enforcing such covenant. To the extent that any
statutes providing for discovery in any action to enforce any of the covenants
or obligations of this Section 12.4 delay the time in which any party may
initially propound, request or serve any discovery, the parties waive such
provisions of such statutes. Executive will not seek, and hereby waives any
requirement for, the securing of posting of a bond or proving actual damages in
connection with the Company’s seeking or obtaining any injunctive or equitable
relief in connection with Executive’s covenants or other obligations under this
Section 12. If, despite the foregoing waivers, a court would nonetheless require
the posting of a bond, the parties agree that a bond in the amount of $25,000
would be a fair and reasonable amount, particularly in light of the difficulty
in quantifying what the actual loss caused by an injunction would be. Executive
consents to in personam jurisdiction and venue in each of the United States
District Court for the Eastern District of Pennsylvania and the Court of Common
Pleas of Chester County, Pennsylvania, and waives the right to contest in
personam jurisdiction and venue in such courts.

13. Arbitration of Certain Disputes. Any and all controversies or claims arising
out of or relating to this Agreement, or the breach thereof, or any other claim
by Executive against the Company arising from the employment of Executive or the
termination of Executive’s employment, including without limitation, claims
alleging violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.
Sections 2000e, et seq., the Age Discrimination in Employment Act, 29 U.S.C.
Section 621, et seq., the Americans with Disabilities Act, 42 U.S.C.
Section 12101 et seq., the Family and Medical Leave Act, 29 U.S.C. Section 2601,
et seq., any statutes of any state, and any contract or any principle of state
or federal common law, shall be settled by arbitration administered by the
American Arbitration Association under its Employment Dispute Resolution Rules.
Judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof. The procedure established by this Section 13 shall
be the exclusive method for resolution of such disputes. Copies of the American
Arbitration Association Employment Discrimination Resolution Rules are available
through Nobel Learning’s Human Resources Department and may be obtained upon
request. Any request or demand for arbitration of any dispute covered by this
Section 13 shall be filed with the American Arbitration Association no later
than 300 days after the event which gave rise to the claim. Notwithstanding the
foregoing, the Company may seek injunctive relief in any court of law in
connection with an alleged violation of any provision of Section 12, as provided
in Section 12.7.

14. Miscellaneous.

14.1 Binding Effect. This Agreement shall be binding upon Executive, his
personal representatives and distributees and upon Nobel Learning and its
successors and assigns; provided that this Agreement shall be assignable by
Nobel Learning to an affiliate or any person or entity which may become a
successor in interest to Nobel Learning in the business presently operated by it
or which may acquire all or substantially all of Nobel Learning’s assets or a
majority of Nobel Learning’s voting capital stock. This Agreement is a personal
services contract and may not be assigned by Executive. As used in this
Agreement, the term “affiliate” shall mean any entity that directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with Nobel Learning, or is a successor of Nobel
Learning.

14.2 Survival of Certain Provisions. It is expressly understood by the parties
that certain provisions, rights, and obligations pursuant to this Agreement are
expressly meant to survive the expiration or termination of the Employment
Period and this Agreement and shall be given full effect pursuant to their
terms.



--------------------------------------------------------------------------------

14.3 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be delivered by hand or be sent by certified mail
or overnight courier addressed to Executive at his address set forth in the
first paragraph of this Agreement or to Nobel Learning at Nobel Learning
Communities, Inc., 1615 West Chester Pike, West Chester, PA 19382-7956, Attn:
Chairman of the Board, with a copy to Nobel Learning Communities, at the same
address, Attn: General Counsel, or to such other address as either of such
parties may designate in a written notice served upon the other party in the
manner provided herein. Any such notice shall become effective upon being mailed
or, in the case of delivery by hand or overnight courier, upon receipt.

14.4 Conditions for Reimbursement. Any benefit payable hereunder that is in the
nature of a reimbursement shall be subject to the following restrictions:
(a) the amount of expenses eligible for reimbursement during any calendar year
shall not affect the expenses eligible for reimbursement in any other calendar
year, (b) the reimbursement of an eligible expense shall be made as soon as
practicable after the Executive submits the request for reimbursement including
any applicable documentation, but not later than December 31 following the
calendar year in which the expense was incurred, and (c) Nobel Learning’s
obligation to reimbursement Executive hereunder for expenses is not subject to
liquidation or exchange for another benefit.

14.5 Separation from Service (Section 409A of the Code). Notwithstanding any
provision of this Agreement to the contrary, any benefit or payment that is due
upon termination of Executive’s employment under this Agreement and that
represents a “deferral of compensation” within the meaning of Section 409A shall
only be paid or provided to Executive upon a “separation from service” as
defined in Section 409A.

14.6 Governing Law. This Agreement is made and delivered in the Commonwealth of
Pennsylvania and shall be construed and enforced in accordance with the laws of
the Commonwealth of Pennsylvania, without giving effect to principles of
conflict of laws.

14.7 Prevailing Party. Should any party default in performance of any of the
terms and conditions of this Agreement which results in a claim for damages,
specific performance or other remedy, the prevailing party in such action shall
be entitled to its reasonable attorneys’ fees and costs and court or arbitration
costs from the nonprevailing party. For the purposes of this Section 14.7, in
any action with respect to the enforcement of a covenant set forth in
Section 12, the Company shall be deemed to have prevailed if any such covenant
is materially enforced in part, even if the applicable court exercises its
discretion to limit or reduce the duration or scope thereof or enforces only
certain of such covenants.

14.8 Entire Agreement; Modifications. This instrument contains the entire
agreement of the parties relating to the subject matter hereof, and there are no
agreements, representations or warranties not herein set forth. This Agreement
supersedes any prior written or oral agreement or understanding relating to the
subject matter hereof, including without limitation that certain Second Amended
and Restated Employment Agreement dated October 22, 2008, as amended May 1,
2009, which agreement is hereby terminated and of no further force and effect.
No modification of this Agreement shall be valid unless in writing and signed by
the parties hereto. A waiver of the breach of any term or condition of this
Agreement shall not be deemed to constitute a waiver of any subsequent breach of
the same or any other term or condition.

14.9 Severability; Savings Clause. If any term or provision of this Agreement or
the application thereof to any person or circumstance shall, to any extent, be
held invalid or unenforceable by



--------------------------------------------------------------------------------

a court of competent jurisdiction, the remainder of this Agreement or the
application of any such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law. If any of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, scope, activity or subject, it shall be construed by limiting
and reducing it, so as to be valid and enforceable to the extent compatible with
the applicable law or the determination by a court of competent jurisdiction.

14.10 Attorney Review. Executive acknowledges that this Agreement will have
important legal consequences and imposes significant requirement on Executive,
including, without limitation, the obligation to refrain from certain activities
after the expiration or termination of his employment or consultancy with Nobel
Learning. Accordingly, Executive acknowledges that Nobel Learning has
recommended that he retain legal counsel to review this Agreement and that he
has been provided with adequate time to obtain such review.

14.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

14.12 Headings. The section and other headings in this Agreement are for the
convenience of the parties only and are not intended to be a part of, or to
affect the meaning or interpretation of, this Agreement.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date(s)
indicated below.

 

NOBEL LEARNING COMMUNITIES, INC. By:  

/s/ Richard Pinola

  Richard Pinola, Chairman of the   Compensation Committee of the   Board of
Directors Date: May 17, 2010 EXECUTIVE

/s/ George Bernstein

George Bernstein Date: May 17, 2010



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE

I am terminating my employment with Nobel Learning Communities, Inc., or one of
its subsidiaries or affiliates, (collectively, “Nobel Learning”). Nobel Learning
and I have entered into a Third Amended and Restated Employment Agreement, dated
as of May 17, 2010 (the “Employment Agreement”), to which this Waiver and
Release is attached as an exhibit. My Employment Agreement provides for, among
other things, certain additional compensation, benefits, and rights in
connection with the termination of my employment. In consideration for the
receipt of the compensation and additional benefits, I acknowledge and agree to
the following:

1. I have been told by Nobel Learning and I understand that all benefits set
forth in my Employment Agreement from Nobel Learning are conditioned upon my
signing and not revoking this Waiver and Release (“this Release” or “the
Release”) on or after my Termination Date (as that term is defined in the
Employment Agreement), and returning it to Nobel Learning at Nobel Learning
Communities, Inc., 1615 West Chester Pike, West Chester, PA 19382-7956,
Attention: Chairman of the Board. I have been told by Nobel Learning and I
understand that I must sign and return this Release on or after my Termination
Date so that it is received at the above address by the close of business on the
later of (a) the thirtieth day (or if that thirtieth day is not a business day,
the first business day next following such thirtieth day) after my Termination
Date, or (b) the forty-fifth day (or if that forty-fifth day is not a business
day, the first business day next following such forty-fifth day) after I have
been given this Release to review (the “Release Due Date”). If I do not sign
this Release or if I sign this Release, but it is not received by Nobel Learning
until after the close of business on the Release Due Date, I shall not be
considered to have satisfied the conditions under my Employment Agreement for
receipt of benefits or payments.

2. I realize that there are various state, local, and federal laws that
prohibit, among other things, employment discrimination on the basis of age,
sex, race, color, gender, creed, religion, sexual preference/orientation,
marital status, national origin, mental or physical disability, veteran status,
and that these laws are enforced through the Equal Employment Opportunity
Commission (“EEOC”), Department of Labor (“DOL”) and State or Local Human Rights
agencies. Such laws include, without limitation, Title VII of the Civil Rights
Act of 1964; the Family and Medical Leave Act of 1993 (“FMLA”); the Age
Discrimination in Employment Act of 1964 (“ADEA”); the Americans with
Disabilities Act of 1990 (“ADA”); the Employee Retirement Income Security Act of
1974 (“ERISA”); 42 U.S.C. Section 1981; the Equal Pay Act; as each may have been
amended; and other state and local human or civil rights laws as well as other
statutes which regulate employment; and the common law of contracts and torts. I
hereby waive and release any right I may have under these or any other laws with
respect to my employment and termination of employment at Nobel Learning and
acknowledge that Nobel Learning has not (a) discriminated against me,
(b) breached any contract with me, (c) committed any civil wrong (tort) against
me, or (d) otherwise acted unlawfully toward me.

I also hereby waive any right to become, and promise not to consent to become, a
member of any class in a case in which claims are asserted against any Releasee
(as defined in Paragraph 3 below) that are related in any way to my employment
or the termination of my employment with Nobel Learning, and that involve events
which have occurred as of the date of this Release (defined to mean the date on
which Executive signs this Release). If, without my prior knowledge and consent,
I am made a member of a class in any proceeding, I shall opt out of the class at
the first opportunity afforded to me after learning of my inclusion. In this
regard, I agree that I will execute, without objection or delay, an “opt-out”
form presented to me either by the court in which such proceeding is pending or
by counsel for any Releasee who is made a defendant in any such proceeding.



--------------------------------------------------------------------------------

3. On behalf of myself, my heirs, executors, administrators, successors and
assigns, I hereby unconditionally release and discharge Nobel Learning, the
various Nobel Learning benefit committees, plans, trusts and trustees, and their
successors, assigns, affiliates, shareholders, directors, officers,
representatives, agents and employees (collectively “Releasees” and individually
“Releasee”) from any and all claims, (including claims for attorneys’ fees and
costs), charges, actions and causes of action, demands, damages, and liabilities
of any kind or character, in law or equity, suspected or unsuspected, past or
present, that I ever had, may now have, or may later assert against any
Releasee, arising out of or related to my employment or termination of
employment with Nobel Learning. To the fullest extent permitted by law, this
Release includes, but is not limited to: (a) claims arising under ADEA, Title
VII, the ADA, the Equal Pay Act, the Older Workers Benefit Protection Act, the
Worker Adjustment and Retraining Notification Act, ERISA, the FMLA, the ADA, 42
U.S.C. Section 1981, and any other federal, state, or local law prohibiting age,
sex, race, color, gender, creed, religion, sexual preference/orientation,
marital status, national origin, mental or physical disability, veteran status,
or any other form of unlawful discrimination or claim with respect to or arising
out of my employment with or termination from Nobel Learning; (b) claims
(whether based on common law or otherwise) arising out of or related to any
contract or employment agreement (whether express or implied); (c) claims under
any federal, state or local constitutions, statutes, rules or regulations;
(d) claims (whether based on common law or otherwise) arising out of any kind of
tortious conduct (whether intentional or otherwise) including, but not limited
to, wrongful termination, defamation, violation of public policy; and (e) claims
included in, related to, or which could have been included in any presently
pending federal, state or local lawsuit filed by me or on my behalf against any
Releasee, which I agree to immediately dismiss with prejudice. This Release is
intended to include in its effect, without limitation, claims and causes of
action of which I am not aware or that I do not suspect to exist in my favor at
the time of executing this Release and this Release contemplates extinguishment
of all such claims and causes of action.

4. I covenant and agree not to bring any action, suit or administrative
proceeding contesting the validity of this Release or attempting to negate,
modify or reform it, nor to sue any Releasee for any reason arising out of my
employment or termination thereof, other than a claim contesting the validity of
this Release under applicable provisions of ADEA. If I breach either Paragraph 3
or 4 of this Release, I shall: (a) to the extent not prohibited by law, promptly
return to Nobel Learning all consideration received hereunder, and (b) pay any
Releasee all of their actual attorneys’ fees and costs incurred in each such
action, suit, or other proceeding, including any and all appeals or petitions
therefrom, regardless of the outcome. I agree to pay such expenses within thirty
days of written demand. This Paragraph 4 is not intended to limit me from
instituting legal action according to the terms of my Employment Agreement for
the sole purpose of a claim for benefits to which I am entitled under my
Employment Agreement.

I understand that this Release has neither the purpose nor intent of interfering
with my protected right to file a charge with or participate in an investigation
or proceeding pursuant to the statutes administered and enforced by the EEOC,
specifically: the ADEA, the Equal Pay Act, Title VII of the Civil Rights Act of
1964 and the ADA.

I understand that I will not breach this Release if I file a charge with or
participate in an investigation or proceeding pursuant to the statutes
administered and enforced by the EEOC. However, by signing this Release, I
understand that I waive any right I may have to recover money or other relief in
any lawsuit or proceeding brought by me or by an agency or third party,
including the EEOC, on my behalf.

5. I understand that this in no way affects any benefits to which I would be
entitled in the absence of my Employment Agreement under any benefit plan in
which I participated during my employment, but specifically excluding any other
Nobel Learning plan providing for severance or other termination-related
benefits.



--------------------------------------------------------------------------------

6. I have no knowledge of any wrongdoing involving improper or false claims
against a federal or state governmental agency, other than as I have disclosed
to the Nobel Learning Compliance Officer.

7. I affirm my obligations under Section 12 of the Employment Agreement.

8. This Release shall be governed by and construed in accordance with
Pennsylvania law, without giving effect to its principles or rules of conflict
of laws to the extent those principles or rules would require or permit the
application of the laws of another jurisdiction.

9. If any one or more of the provisions contained in the Release shall for any
reason be held to be unenforceable in any respect under the law of any state or
of the United States of America, such unenforceability shall not affect any
other provisions of this Release, but, with respect only to that jurisdiction
holding the provision to be unenforceable, this Release shall then be construed
as if such unenforceable provision or provisions had never been contained
herein.

10. I understand that I have the right to consult with an attorney before
signing the Release and that Nobel Learning has advised me to do so. I may
revoke the Release within seven calendar days after signing it. Revocation must
be made by delivery of written notice of revocation to Nobel Learning at the
address set forth in paragraph 1 of this Release. Upon any proper revocation of
this Release, my right to payments and benefits under the Employment Agreement
shall terminate and the Employment Agreement will be rendered void and without
effect.

11. Nothing in the Employment Agreement or this Release shall be construed as an
admission of any improper action or conduct by Nobel Learning or any of its
affiliates, subsidiaries, joint venturers, or directors, officers, employees,
agents, representatives or assigns of any violation or noncompliance with any
obligation, legal or otherwise.

12. The Employment Agreement and this Release contain the entire agreement
between Nobel Learning and me and fully supersedes any and all prior agreements
or understandings pertaining to the subject matter hereof (including any
employment agreements, other severance or separation agreements, arrangements,
and offer letters) and all such prior agreements are null and void in their
entirety and of no force and effect. By signing this Release I am not relying on
any representation, promise, or statement, either oral or written, not contained
in this Release or the Employment Agreement.

BY SIGNING THIS WAIVER AND RELEASE, I STATE THAT: I HAVE READ IT; I UNDERSTAND
IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I AGREE WITH EVERYTHING IN IT;
NOBEL LEARNING HAS ADVISED ME TO CONSULT AN ATTORNEY BEFORE SIGNING IT; AND I
HAVE SIGNED IT KNOWINGLY AND VOLUNTARILY.

 

 

 

 

Date   Signature